193 S.E.2d 312 (1972)
17 N.C. App. 125
Emilie H. THOMAS, Administratrix of the Estate of Larry Lee Thomas
v.
PENNSYLVANIA NATIONAL MUTUAL CASUALTY INSURANCE COMPANY.
No. 7219SC634.
Court of Appeals of North Carolina.
December 20, 1972.
*313 John Randolph Ingram, Asheboro, for plaintiff.
Perry C. Henson and Thomas C. Duncan, Greensboro, for defendant.
BROCK, Judge.
Plaintiff first assigns as error the exclusion of certain testimony by the father of Larry Lee Thomas concerning an alleged statement made by Hollis, the uninsured motorist. The excluded portion of his testimony was as follows: "He said the left taillight had half a glass in it and was supposed to have been burning, but the right taillight didn't have no glass in it or bulb either."
Assuming, without deciding, that this testimony was admissible the bare proof that one taillight on Hollis' car was not working does not show any proximate cause relationship between that fact and the collision. On the evidence presented, the manner in which this collision occurred is sheer speculation. Plaintiff must offer evidence "sufficient to take the case out of the realm of conjecture and into the field of legitimate inference from established facts." Parker v. Wilson, 247 N.C. 47, 100 S.E.2d 258.
In order to recover on an uninsured motorist claim, plaintiff must show he is legally entitled to recover damages from the uninsured motorist. Plaintiff has failed to do this.
We find no merit in plaintiff's other assignments of error. In our opinion, defendant's motion for directed verdict was properly allowed.
Affirmed.
MALLARD, C. J., and BRITT, J., concur.